— Appeal from a judgment of the Cayuga County Court (Mark H. Fandrich, A.J.), rendered September 16, 2014. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a weapon in the third degree (Penal Law § 265.02 [1]). Contrary to defendant’s contention, the record establishes that he knowingly, voluntarily, and intelligently waived the right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]), and that valid waiver forecloses any challenge by defendant to the severity of the sentence (see id. at 255; see generally People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]). We note that the certificate of conviction incorrectly states that defendant was sentenced to an indeterminate term of IV3 to 3 years, and it must therefore be corrected to reflect that he was actually sentenced to an indeterminate term of 1 to 3 years (see People v Saxton, 32 AD3d 1286, 1286-1287 [2006]).
Present — Smith, J.P., Centra, Carni, Curran and Scudder, JJ.